UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52001 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 91-2102350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 604 – 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices) 866-355-3644 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ý Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 10, 2010 Common Stock, $0.001 par value Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. (Removed and Reserved). 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 Signatures Exhibits Certifications - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Our unaudited consolidated financial statements included in this Form 10-Q for the three and nine months ended September 30, 2010 are as follows: F-1 Unaudited Consolidated Balance Sheet as ofSeptember 30, 2010 and December 31, 2009 (audited); F-2 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009; F-3 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009; F-4 Unaudited Consolidated Statement of Changes in Stockholders' Equity from inception on January 9, 2001 to September 30, 2010;and F-5 Notes to Unaudited Consolidated Financial Statements. These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2010 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents DELTA OIL & GAS, INC. Consolidated Balance Sheets (Stated in U.S. Dollars) September 30 December 31, ASSETS (Unaudited) Current Cash and cash equivalents $ $ Restricted cash - Accounts receivable (net) Franchise tax prepaid - Prepaid expenses Advancement for oil and gas exploration costs - Natural Gas And Oil Properties Proved property Unproved property Property, Plant and Equipment (net) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Accounts payable and accrued liabilities $ $ Project cost advanced received - Due to related party Long Term Asset retirement obligation TOTAL LIABILITIES COMMITMENT AND CONTINGENCIES STOCKHOLDERS' EQUITY Share Capital Preferred Shares, 25,000,000 shares authorized of $0.001 par value of which none have been issued Common stock, 100,000,000 shares authorized of $0.001 par value, 13,857,107 and 13,557,107 shares issues and outstanding, respectively Additional paid-in capital Accumulative Other Comprehensive Income Accumulated Deficit ) ) TOTAL STOCKHOLDERS EQUITY FOR DELTA OIL & GAS INC. Noncontrolling Interest TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements F - 1 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Operations (Stated in U.S. Dollars) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, Revenue Natural gas and oil sales $ Gain on sale of natural gas and oil properties - Costs And Expenses Natural gas and oil operating costs General and administrative Accretion Depreciation and depletion Impairment of natural gas and oil properties - - Loss on sale of natural gas and oil properties - - - Net Operating Income/(Loss) ) ) Other Income Interest income - - Income/(Loss) Before Income Taxes ) ) Income taxes - - Net Income/(Loss) ) ) Less: Net (income) / loss attributable to the noncontrolling interest 92 ) Net Income/(Loss) Attributable to Delta Oil & Gas, Inc. $ $ ) $ $ ) Basic And Diluted Income/(Loss) Per Common Share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted Average Number Of Common Shares Outstanding Basic Diluted Consolidated Statement of Comprehensive Income/(Loss) Comprehensive Income /(Loss) Net Income/(Loss) $ $ ) $ $ ) Other Comprehensive Income /(Loss) Foreign Currency Translation Comprehensive Income/(Loss) $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements F - 2 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Cash Flows (Stated in U.S. Dollars) (Unaudited) NINE MONTHS ENDED SEPTEMBER 30, Cash Flows From Operating Activities: Net income (loss) for the period $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion Depreciation and depletion Impairment of natural gas and oil properties - Loss on sale of natural gas and oil properties - Stock-based compensation expense - Shares issued to President & CEO for servicess rendered Shares issued to CFO for services rendered Net income/(loss) attributable to the noncontrolling interest ) Gain on sale of natural gas and oil properties ) ) Changes in operating assets and liabilities: Accounts receivable ) Accounts payable and accrued liabilities Project cost advance received - Due to related party - Franchise tax prepaid ) Prepaid expenses ) ) Advancement for oil and gas exploration costs - Net Cash Generated/(Used) In Operating Activities ) Cash Flows From Investing Activities: Purchase of other equipment - ) Sale proceeds of natural gas and oil working interests Investment in natural gas and oil working interests ) ) Net Cash Generated /(Used) In Investing Activities ) Cash Flows From Financing Activities: Restricted cash ) - Share issue expenses - ) Net Cash Provided/(Used) By Financing Activities ) ) Net Increase/(Decrease) In Cash And Cash Equivalents ) Effect of foreign currency adjustments on cash Cash And Cash Equivalents At Beginning Of Period (Excess Of Deposits Over Checks Issued) Cash And Cash Equivalents at end of Period $ $ The accompanying notes are an integral part of these consolidated financial statements F - 3 Table of Contents DELTA OIL & GAS INC. Consolidated Statements Of Changes In Stockholders' Equity Period From Inception, January 9, 2001, to September 30,2010 (Stated in U.S. Dollars) (Unaudited) DEFICIT COMMON STOCK ACCUMULATED NUMBER SHARE SHARE DURING THE CUMULATIVE OF COMMON PAR ADDITIONAL SUBSCRIPTIONS SUBSCRIPTIONS DEVELOPMENT COMPREHENSIVE NONCONTROLLING SHARES VALUE VALUE PAID-IN CAPITAL RECEIVED RECEIVABLE STAGE INCOME/(LOSS) INTEREST TOTAL Balance, December 31, 2008 - - ) - Shares issued for acquisition of oil & gas properties - Registration of shares underForm S-4 - - ) - ) Noncontrolling interest in subsidiary - Shares issued to President,CEO & CFO as part of his compensation package at $0.15 - Options issued to IR consultant - Options issued to CEO, CFO & director - Comprehensive Income/(Loss): Cumulative translation adjustment - Net loss for the year - ) - ) ) Comprehensive loss ) Balance, December 31, 2009 - - ) Shares issued to President,CEO & CFO as part of his compensation package at $0.195 - Comprehensive Income/(Loss): Cumulative translation adjustment - Net loss for the period - Comprehensive loss Balance, September 30, 2010 $ $ $
